NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0219n.06

                                        Case No. 18-2296

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                  FILED
                                                                             Apr 17, 2020
RONALD GRAVES,                                         )
                                                                        DEBORAH S. HUNT, Clerk
                                                       )
       Plaintiff-Appellant,                            )
                                                       )         ON APPEAL FROM THE
v.                                                     )         UNITED STATES DISTRICT
                                                       )         COURT FOR THE EASTERN
SHERIFF DALE MALONE, et al.,                           )         DISTRICT OF MICHIGAN
                                                       )
       Defendants-Appellees.                           )                              OPINION



BEFORE:        COLE, Chief Judge; MERRITT and LARSEN, Circuit Judges.

       COLE, Chief Judge. On the day the events at issue occurred, Plaintiff Ronald “Ronnie”

Graves was experiencing an episode of severe mental illness. In a delusional state, he attacked his

grandmother with a knife—a crime for which he was eventually found not guilty by reason of

insanity. After the assault, his grandmother flipped Graves into a bathtub and disarmed him, taking

with her the blade of the knife he had used in the attack. She then fled their trailer home and, from

a neighbor’s trailer, called 911. Dispatch informed responding officers with the Monroe County

Sheriff’s Department that Graves was delusional, a suicide risk, and had threatened to kill himself

with a knife on several previous occasions.

       When deputies entered Graves’s trailer, they found Graves sitting still in the bathtub, with

his legs dangling over the side of the tub. Graves’s eyes were open, but he was completely non-

responsive to the commands of the deputies. Graves then raised his fist, which contained an
Case No. 18-2296, Graves v. Malone, et al.


unknown small, dark object. One of the responding officers, purportedly perceiving a threat to

himself, shot at Graves but missed. Another, purportedly perceiving a threat to his partner, shot at

Graves twice with an AR-15. One of the bullets hit Graves in the face, leading to serious facial

disfigurations. Several seconds later, a third officer tased Graves.

       Graves brought a cause of action under 42 U.S.C. § 1983, alleging that defendants—

Sergeant Gary Hedger, Deputy Kurt Potratz, and Deputy Charles Myers—used excessive force in

violation of the Fourth Amendment. All three defendants moved for summary judgment, arguing

that they were entitled to qualified immunity. The district court granted their motion and entered

judgment in the defendants’ favor. Graves now appeals. For the reasons that follow, we affirm

the district court’s determination that Sergeant Hedger is not liable in his supervisory capacity or

for any failure to protect Graves from the harm that befell him, but we reverse the district court’s

determination as to the three officers’ individual liability.

                                        I. BACKGROUND

       A. Factual Background

       On July 16, 2015, Ronnie Graves had been suffering from severe hallucinations.

Throughout the day, he had been plagued by voices in his head telling him, among other things,

that he was going to be killed as part of a human sacrifice. His mental breakdown culminated in

him using a knife to stab his grandmother in the mobile home in which they both lived. He has no

memory of the attack.

       Graves’s grandmother had sustained non-fatal injuries in the confrontation, and she fled to

her neighbors’ trailer to seek help. She took with her the knife blade, which had separated from

the handle during her struggle with Graves. The neighbors called 911 and reported the assault.

Central dispatch reported to responding law enforcement with the Monroe County Sheriff’s



                                                 -2-
Case No. 18-2296, Graves v. Malone, et al.


Department that Graves had a history of suicidal threats involving knives but there was no incident

history involving guns.

       Defendants Hedger, Potratz, and Myers all responded to the scene, as did other first

responders. Hedger was the first officer on the scene. He learned from neighbors that the knife

blade used in the attack was secure and that Graves was still in the trailer. Hedger instructed

another responding officer to acquire the blade and secure it in a patrol vehicle.

       Potratz was the second officer on the scene. Immediately after he arrived, Potratz told

Hedger he was going to grab his firearm—an AR-15—and Hedger ordered him to position himself

with the weapon on the south side of Graves’s trailer. Myers and Deputy Melissa Crain arrived

next. Hedger, Myers, and Crain all positioned themselves at the north side of the trailer—Myers

and Crain with handguns drawn, and Hedger with his taser drawn.

       One of the officers yelled, “Ronnie, Sheriff’s office.” Hedger, Myers, and Crain then

entered the north door of the trailer. As all three officers stood in the living room, they quickly

ascertained that there was no one in the living room or the kitchen, but that the hallway to the

bedrooms and bathroom was too crowded to safely enter.

       Myers remained in the living room while the other officers regrouped outside the trailer.

Hedger acquired a crowbar and, bringing Crain with him, pried open the south door where Potratz

was stationed with his AR-15. As soon as the door was open, the three officers stationed at the

south door—Hedger, Crain, and Potratz—could see Graves positioned in the bathtub across the

hallway from the door. He was seated, facing out with his back to the wall, and his legs were

dangling over the side of the tub. Graves was stationary, staring straight ahead, not making eye

contact with anyone.




                                                -3-
Case No. 18-2296, Graves v. Malone, et al.


       In the thirty-eight seconds that elapsed between locating Graves and shooting him, the

following events transpired. As soon as he spotted Graves, Hedger shouted: “In the tub. In the

tub. Right there. Don’t f***ing move.” Hedger and Crain entered the trailer through the south

door, while Potratz remained just outside the door, his AR-15 trained on Graves. Hedger then

ordered Myers—who had remained in the living room—to proceed down the cluttered hallway to

the bathroom where Graves had been located. Myers proceeded down the hallway and made visual

contact with Graves.

       The officers could not see Graves’s hands, so, over the course of approximately 30 seconds,

they repeatedly shouted at Graves to show his hands. Graves did not respond to the commands;

instead, he remained just as the officers found him, staring vacantly ahead. As Hedger surveyed

the situation, he “wasn’t worried about [Graves] escaping”—he was worried that Graves may try

to provoke the officers to shoot him, or, as Hedger put it, he “was worried about a possible suicide

by cop.” (Hedger Dep., R. 30-3, PageID 566).

       Myers testified that as he proceeded down the hallway, he saw a metal folding chair outside

the bathroom door that impeded his ability to move, so he picked it up and moved it aside. As he

moved the chair, Myers explained, his foot got caught in a divot in the hallway floorboard—or, he

conceded, it was possible that he just tripped.

       Meanwhile, as Myers fell, Graves continued to suffer from extreme delusions. He recalls

that, as he sat in the bathtub, he felt safe from the voices in his head telling him that he and his

family were going to die. But now that law enforcement had broken into his trailer, he heard

voices “barking” at him, telling him that “they were finally there to finish [him] off.” (Graves

Dep., R. 30-24, Page ID 1736, 1741). It was then that he moved for the first time: he raised his




                                                  -4-
Case No. 18-2296, Graves v. Malone, et al.


right fist straight up in the air. His fist contained a black plastic item. The record is not clear as to

what the item was. Graves testified that he believed he was holding a comb.

        Myers testified that, as he was falling in the hallway, he saw the item in Graves’s hand,

perceived it as a handgun, and feared for his life. He conceded, however, that he had no reason to

believe that Graves had held a gun. Nevertheless, he decided then to shoot Graves. But his shot

missed.

        Potratz, for his part, offered several—sometimes contradictory—accounts of what he

perceived the object to be. He declared to his fellow officers immediately after the incident that

he believed the object was a gun. But in his deposition, his story changed: despite repeated

questioning, he stated that he was unable to identify what he thought the object was at the time,

other than that he perceived it to be “a weapon”—a rather unhelpful categorization, as it turns out,

because Potratz also stated that in his view, “[a]nything can be a weapon.” (Potratz Dep. R. 30-8

at PageID 1042.) He did cross some possibilities off the list stating that he did not perceive that

Graves held a knife with a blade or—despite his earlier proclamation—a gun, and that he only

later believed the object in Graves’s hand to be the bladeless knife handle used earlier in the attack

because someone told him that the handle had eventually been recovered from the bathtub.

        As Myers shot his handgun at Graves, Potratz concurrently fired his AR-15 twice. Potratz

testified that he didn’t shoot because he heard Myers’s gun go off; indeed, he was not sure who

shot first as between him and Myers. He also could not specify whether he perceived that Graves

was extending his hand when he shot, stating only that he “shot him when it was threatening.”

(R. 30-8 at PageID 1061.) Despite being unsure as to the order of events, or even as to what Graves

was holding in his hand, he testified that he deployed deadly force under the belief that he was

protecting Myers, because he perceived Graves could have harmed him. One of the two bullets



                                                  -5-
Case No. 18-2296, Graves v. Malone, et al.


from Potratz’s gun hit Graves directly in the face. After blasting through Graves’s face, the bullet

traveled through the trailer park and penetrated at least two other trailers.

       In the immediate wake of the shootings, Hedger surveyed the gruesome scene. He knew

that Graves had taken a bullet to the right side of his face: blood was everywhere and Graves’s

“face was hanging off” as Graves remained sitting still in the tub in the same position in which

they had found him. (Hedger Dep. R. 30-3, PageID 574–75). Hedger also confirmed that Myers

had not been shot. What happened next is disputed. Hedger claims he ordered Graves to raise his

hands again. But Graves argues that statement is contradicted by the evidence: the dashcam

recording suggests that no audible orders were given at all.

       Seven seconds after shots were fired, Hedger tased Graves. He did so for a full five-second

cycle. And he did so even though he conceded that Graves was non-responsive and might have

been in shock—just as he speculated he himself would have been had he just been shot in the face

with an AR-15.

       After the incident, Graves was charged with Assault with Intent to Commit Murder for the

attack on his grandmother. He was ultimately found not guilty by reason of insanity.

       As a result of the shooting, Graves is completely blind in his right eye. His face is severely

disfigured. He no longer has a right cheekbone and his sinus cavity is exposed through a void in

his palate. His nose remains broken, and resultingly, his right nostril has caved in and will not

permit air to flow to his lungs. He suffers from headaches and constant jaw pain.

       2.      Procedural History

       On July 7, 2017, Graves filed a civil complaint seeking damages and injunctive relief under

§ 1983. Relevant here, he alleged that defendants Hedger, Myers, and Potratz unreasonably used

excessive force against him in violation of the Fourth Amendment. Defendants sought summary



                                                 -6-
Case No. 18-2296, Graves v. Malone, et al.


judgment, arguing that the uses of force were objectively reasonable, and that defendants were

protected by qualified immunity. On October 10, 2018, the district court granted defendants’

motion and entered judgment in favor of defendants. Graves filed a timely notice of appeal.

                                          II. ANALYSIS

       A government actor is entitled to qualified immunity “when an official’s conduct ‘does not

violate clearly established statutory or constitutional rights of which a reasonable person would

have known.’” White v. Pauly, 137 S. Ct. 548, 551 (2017) (per curiam) (quoting Mullenix v. Luna,

136 S. Ct. 305, 308 (2015)). Thus, this court must make two determinations: first, whether the

facts, viewed in the light most favorable to Graves, allege the deprivation of a constitutional right;

and second, whether that right was clearly established such that a reasonable official would have

known that his or her actions were unconstitutional. Morgan v. Fairfield Cty., 903 F.3d 553, 560

(6th Cir. 2018) (citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). “Courts can address these

two elements in any order.” Id. (citing Pearson v. Callahan, 555 U.S. 223, 236–37 (2009)). This

court has explained that summary judgment in qualified immunity cases is improper when there

are genuine disputes of material fact “as to whether [an] officer committed acts that would violate

a clearly established right.” Scozzari v. Miedzianowski, 454 F. App’x 455, 462 (6th Cir. 2012)

(quoting Vakilian v. Shaw, 335 F.3d 509, 515 (6th Cir. 2003)). Summary judgment is also

inappropriate where the reasonableness of an officer’s action depends ondisputed facts. Id. (citing

Leonard v. Robinson, 477 F.3d 347, 355 (6th Cir. 2007)).

       Whether a right is clearly established depends on whether “an officer acting under similar

circumstances . . . was held to have violated the Fourth Amendment.” White v. Pauly, 137 S. Ct.
548, 552 (2017). The Supreme Court has repeatedly emphasized that “the clearly established right

must be defined with specificity” and not at a “‘high level of generality.’” City of Escondido v.



                                                -7-
Case No. 18-2296, Graves v. Malone, et al.


Emmons, 139 S. Ct. 500, 503 (2019) (per curiam) (quoting Kisela v. Hughes, 138 S. Ct. 1148, 1152

(2018) (per curiam)). The Court has also noted that this requirement is “particularly important in

excessive force cases” because:

              [T]he Court has recognized that it is sometimes difficult for an officer to
              determine how the relevant legal doctrine, here excessive force, will apply to
              the factual situation the officer confronts. Use of excessive force is an area of
              the law in which the result depends very much on the facts of each case, and
              thus police officers are entitled to qualified immunity unless existing precedent
              squarely governs the specific facts at issue[.]

Emmons, 139 S. Ct. at 503 (quoting Kisela, 138 S. Ct. at 1152). Thus, while there need not be

“a case directly on point for a right to be clearly established, existing precedent must have placed

the statutory or constitutional question beyond debate.” Kisela, 138 S. Ct. at 1152 (quoting White,
137 S. Ct. at 551 (internal quotation marks omitted)).

       In evaluating whether a challenged act is reasonable “courts must account for ‘the fact that

police officers are often forced to make split-second judgments—in circumstances that are tense,

uncertain, and rapidly evolving—about the amount of force that is necessary in a particular

situation.’” Scozzari, 454 F. App’x at 463 (quoting Graham v. Connor, 490 U.S. 386, 397 (1989)).

“Nevertheless, ‘the fact that a situation unfolds relatively quickly does not, by itself, permit

[officers] to use deadly force.’” Id. (quoting Estate of Kirby v. Duva, 530 F.3d 475, 483 (6th

Cir.2008)).

       Where, as here, multiple constitutional violations are alleged, this court analyzes each use

of force separately. Livermore ex rel Rohm v. Lubelan, 476 F.3d 397, 406 (6th Cir. 2007) (“The

proper approach under Sixth Circuit precedent is to view excessive force claims in segments.”)

(citing Gaddis v. Redford Twp., 364 F.3d 763, 772 (6th Cir.2004); Dickerson v.

McClellan, 101 F.3d 1151, 1161 (6th Cir. 1996)). This segmented approach requires courts to



                                                  -8-
Case No. 18-2296, Graves v. Malone, et al.


“first identify the ‘seizure at issue’ . . . and then examine ‘whether the force used to effect that

seizure was reasonable in the totality of the circumstances, not whether it was reasonable for the

police to create the circumstances.’” Id. (quoting Dickerson, 101 F.3d at 1161).

        Graves identifies three separate segments in which he argues unconstitutionally excessive

force was used: First, the segment in which Hedger pried the door to the trailer open and either

supervised the unconstitutional use of force and/or failed to protect Graves against the

unconstitutional use of force; second, the segment in which Myers and Potratz fired their weapons

at Graves; and third, the segment in which Hedger tased Graves. We address each below.

        1. Claims Against Hedger for Supervising Unconstitutional Use of Force and Failing
           to Protect Against the Unconstitutional Use of Force

        We begin with the first segment Graves identifies. When Hedger issued orders that led to

a close-quarters confrontation, Graves argues, Hedger either supervised the unconstitutional use

or force and/or failed to protect Graves from the unconstitutional use of force. There are separate

tests for supervisory liability and liability for failure to protect: Supervisory liability, in the § 1983

context, requires “more than an attenuated connection between the injury and the supervisor’s

alleged wrongful conduct.” Peatross v. City of Memphis, 818 F.3d 233, 241 (6th Cir. 2016) (citing

Phillips v. Roane Cty., 534 F.3d 531, 544 (6th Cir. 2008)). Instead, “supervisory liability requires

some ‘active unconstitutional behavior’ on the part of the supervisor.” Id. (quoting Bass v.

Robinson, 167 F.3d 1041, 1048 (6th Cir. 1999)). Put differently, the failure to supervise is only

actionable if “the supervisor either encouraged the specific incident of misconduct or in some

other way directly participated in it.” Id. at 242 (citing Shehee v. Luttrell, 199 F.3d 295, 300 (6th

Cir. 1999)). We have “interpreted this standard to mean that ‘at a minimum,’ the plaintiff must

show that the defendant ‘at least implicitly authorized, approved, or knowingly acquiesced in the

unconstitutional conduct of the offending officers.’” Id. (quoting Shehee, 199 F.3d at 300).

                                                  -9-
Case No. 18-2296, Graves v. Malone, et al.


Liability for failure to protect, meanwhile, arises when “(1) the officer observed or had reason to

know that excessive force would be or was being used; and (2) the officer had both the opportunity

and the means to prevent the harm from occurring.” Goodwin v. City of Painesville, 781 F.3d 314,

328 (6th Cir. 2015) (citing Turner v. Scott, 119 F.3d 425, 429 (6th Cir.1997)).

        Graves maintains that Hedger is liable under both theories because he knew Graves was in

severe emotional distress, yet nevertheless both ordered Myers and Potratz to enter the trailer with

their weapons drawn and failed to prevent excessive force by coordinating with his fellow officers

to minimize the risks. Graves also notes that Hedger’s conduct violated Monroe County Sheriff’s

Office policy.

        None of Graves’s arguments are availing. In cases where we have found supervisory

liability for excessive force, it has been where the government official ordered, or at least implicitly

authorized, the use of force. See, e.g., Jones v. Sandusky Cty., 541 F. App’x 653, 667 (6th Cir.

2013)). Here, the record shows that Hedger ordered or authorized only the circumstances that,

perhaps, ultimately led to the use of force; indeed, Myers and Potratz both testified that the decision

to shoot was their own. Mere creation of the circumstances in which force is ultimately deployed

does not give rise to a constitutional violation. Livermore, 476 F.3d at 406.

        Graves’s argument that Hedger should be subject to liability for failure to protect fails for

similar reasons. “Generally speaking, a police officer who fails to act to prevent the use of

excessive force may be held liable when (1) the officer observed or had reason to know that

excessive force would be or was being used, and (2) the officer had both the opportunity and the

means to prevent the harm from occurring.” Turner v. Scott, 119 F.3d 425, 429 (6th Cir. 1997)

(citing Anderson v. Branen, 17 F.3d 552, 557 (2d Cir. 1994)); see also Baxter v. Bracey, 751 F.

App’x 869, 873 (6th Cir. 2018)). Nothing in the record establishes that Hedger had reason to know



                                                 - 10 -
Case No. 18-2296, Graves v. Malone, et al.


that Myers and Potratz would discharge their weapons, and nothing in the record establishes that

Hedger would have had the opportunity and means to prevent them from discharging their

weapons. We therefore conclude that the district court properly granted judgment for Hedger on

Graves’s claims for supervisory liability and failure to protect.

        2. Claims Against Myers and Potratz for the Use of Lethal Force

        The next question is whether the district court erred in determining that Myers and Potratz

are entitled to qualified immunity for their use of lethal force against Graves. We conclude that it

did because the facts, taken in the light most favorable to Graves, show that the officers violated a

clearly established constitutional right.

        a. Constitutional Violation

        Where, as here, a plaintiff alleges a claim of excessive force in the context of an arrest of

a free citizen, he or she invokes the protections of the Fourth Amendment to the United States

Constitution. Graham v. Connor, 490 U.S. 386, 394 (1989). The Fourth Amendment guarantees

citizens the right “to be secure in their persons . . . against unreasonable . . . seizures. . . .” U.S.

Const. amend. IV. Thus, in ascertaining whether a particular use of force violates the Constitution,

the operative question is whether the forced used was “reasonable” under the circumstances.

Graham, 490 U.S. at 396. The reasonableness test under Graham is objective and asks “whether

the officers’ actions are objectively reasonable in light of the facts and circumstances confronting

them, without regard to their underlying intent or motivation.” Graham, 490 U.S. at 397 (internal

quotation marks omitted). Graham sets out a three-factor test to aid courts in assessing objective

reasonableness. Those factors are: (1) “the severity of the crime at issue,” (2) “whether the suspect

poses an immediate threat to the safety of the officers or others,” and (3) “whether he is actively

resisting arrest or attempting to evade arrest by flight.” Graham v. Connor, 490 U.S. 396, 397



                                                 - 11 -
Case No. 18-2296, Graves v. Malone, et al.


(1989); see also Tennessee v. Garner, 471 U.S. 1, 11 (1985). When it comes to lethal force, we

have emphasized that the “minimum requirement” of objective reasonableness is that the officer

had “probable cause to believe that the suspect pose[d] a threat of severe physical harm, either to

the officer or others.” Untalan v. City of Lorain, 430 F.3d 312, 314 (6th Cir. 2005).

        The deputies insist that Graves posed an immediate threat to the safety of those on the

scene. But the facts considered in the light most favorable to Graves tell a different story. It is

true that the first Graham factor cuts against Graves—Graves was suspected of having committed

a violent crime. But the scene the officers encountered when they pried open the trailer door was

calm. They did not discover a man who was brandishing a knife at them; instead, they discovered

a man who was—by all accounts—stationary and non-responsive. Additionally, Graves was

incapacitated by position: he was seated, facing out with his back to the wall, and his legs were

dangling over the side of the tub.

        In the officers’ telling, the lethal threat arose when Graves raised his hand with a black

plastic object in it. Myers testified that he believed the object in Graves’s hand was a gun. But a

reasonable juror might decline to credit Myers’s account for at least two reasons. First, she might

find it non-credible because the object in Graves’s hand was not a gun, bore little likeness to a gun,

and because Myers himself testified that he had no reason to believe the object was a gun. Second,

there is a genuine dispute of material fact as to the circumstances under which Myers perceived

the purported threat. In Myers’s telling, he moved a metal chair from the hallway, started falling,

and then fired his weapon. In Graves’s telling, Myers fired his weapon and then fell. The district

court held this dispute was not material to the question of qualified immunity, as the “key fact in

this case is that Plaintiff raised his arm holding a black object to scare the officers before they fired

at him.” (Order, R. 35, PageID 1824). But the question whether Myers acted reasonably when he



                                                 - 12 -
Case No. 18-2296, Graves v. Malone, et al.


shot at Graves depends on what Myers perceived, and in Graves’s telling, Myers had a clear line

of sight to the object in Graves’s hand and had not yet begun falling when he made the decision to

use lethal force. Accepting those facts as true, a reasonable juror could conclude that it was

unreasonable for Myers to perceive that Graves was holding a gun, and that it was therefore

unreasonable for Myers to shoot Graves.

       A reasonable juror might have even greater reason to be skeptical of Potratz’s account due

to its material inconsistencies. In the immediate aftermath of the shooting, Potratz claimed that he

believed Graves held a gun. Later, during his deposition, he testified he did not perceive that

Graves held a gun, nor did he perceive that Graves held a knife with a blade. (Potratz Dep., R. 30-

8, PageID 1033 (“Q: My question is, did you see a knife with a blade, yes or no? A: No. Q: Did

you see a firearm? A: No. Q: Did you think he had a gun? A: No.”) Potratz believed, in retrospect,

that Graves had been holding a knife—but he conceded that he only reason he believed that in

hindsight was that someone told him that a knife handle had been found in the tub. (Id. at PageID

1044). Indeed, Potratz suggested that Graves could have been holding any object at all and he still

would have fired his AR-15 at Graves: all he knew was that Graves held an object he perceived to

be a weapon, but he also believed that any object could be a weapon. (Id. at PageID 1045 (“Q:

Okay. You know as we sit here today that you shot an individual who didn’t have a weapon in his

hand and you shot him in the face; that’s a fair statement, correct? A: No, because anything could

be a weapon.”).

       In short, taking the facts in the light most favorable to Graves, the officers used lethal force

against an unresponsive, slight, unarmed man who was trapped in his bathtub. His only movement

was to raise his hand, which contained an object that—taking the facts in the light most favorable

to Graves—the officers perceived as no more inherently dangerous than a permanent marker, or a



                                                - 13 -
Case No. 18-2296, Graves v. Malone, et al.


cell phone, or an action figure. Under the second Graham factor, we must then ask whether it was

reasonable for the officers to conclude that on these facts, Graves posed an objective, immediate,

and severe threat of physical harm. See Untalan, 430 F.3d at 315.

       Our case law is clear: no reasonable officer would make such a conclusion. In Sample v.

Bailey, we held that it was not reasonable to perceive a serious threat of physical harm from a

suspect who was found in the same position as Graves: unarmed, silent, and constrained by

position. 409 F.3d 689, 697 (6th Cir. 2005). True, in Sample, the suspect’s hands were empty,
id., but that is a distinction without difference because, taking the facts in the light most favorable

to Graves, the officers only perceived Graves to be holding an inert object. Notably, the Sample

court reached this conclusion even though the officers were in the dark and unfamiliar building,

and even though the suspect had hidden himself in a cabinet. Id. at 699. If it was unreasonable

for officers to perceive a serious physical threat in Sample, it was even more unreasonable here,

where officers observed Graves, unresponsive, in plain sight, over the course of 38 seconds. This

ends the constitutional inquiry: because the officers did not have probable cause to believe that

Graves posed an immediate threat of severe physical harm, the “minimum requirement” to justify

the use of lethal force is not met. Untalan, 430 F.3d at 314.

       Defendants cite a number of cases in service of the point that they had probable cause to

believe that Graves posed an immediate threat of severe physical harm. But none have relevance

here because every case involves a suspect who appeared to have a weapon and was capable of

inflicting immediate harm on the officers. See Lemmon v. City of Akron, 768 F. App’x 410, 415

(6th Cir. 2019) (serious and immediate threat where suspect refused to listen to orders, told police

they would have to shoot him, then reached for his waistband); Pollard v. City of Columbus, 780
F.3d 395, 403 (6th Cir. 2015) (serious and immediate threat where potentially armed suspect who



                                                - 14 -
Case No. 18-2296, Graves v. Malone, et al.


engaged in high-speed chase lost consciousness, suddenly regained it, then made gestures

suggesting he had a weapon); Untalan v. City of Lorain, 430 F.3d 312, 315 (6th Cir. 2005) (serious

and immediate threat where suspect “suddenly burst of the kitchen and lunged at” officers with a

butcher knife). By contrast, this record contains no such undisputed evidence.

       Although the unconstitutionality of the officers’ actions is overdetermined because they

did not meet the minimum requirement for the use of lethal force, it bears observation that the third

factor, too, cuts against the reasonableness of Potratz’s and Myers’s actions. Graves was not

resisting arrest. Graves, it is true, did not comply with officers’ repeated commands to show his

hands. But failure to comply with commands alone “does not indicate active resistance.” Eldridge

v. City of Warren, 533 F. App’x 529, 535 (6th Cir. 2013).

       Thus, the totality of facts and circumstances—viewed in a light most favorable to Graves—

compel the conclusion that the officers’ use of lethal force was objectively unreasonable.

       b. Clearly Established

       The next question is whether Myers and Potratz violated a clearly established right when

they unconstitutionally fired at Graves. A clearly established right is one that is “sufficiently clear

that every reasonable official would have understood that what he is doing violates that

right.” Reichle v. Howards, 566 U.S. 658, 664 (2012) (internal quotation marks and alteration

omitted). There need not be a case “directly on point for a right to be clearly established,” but

“existing precedent must have placed the statutory or constitutional question beyond debate.”

Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (quoting White v. Pauly, 137 S. Ct. 548, 551 (2017)

(internal quotation marks omitted).

       Here, the right of a criminal suspect “not to be shot unless he [is] perceived to pose a threat

to pursuing officers or to others” has been established since at least 1988. Robinson v. Bibb, 840



                                                - 15 -
Case No. 18-2296, Graves v. Malone, et al.


F.2d 349 (6th Cir. 1988). We clarified the breadth of this right in 2005: “regardless of whether the

incident took place at day or night, in a building or outside, whether the suspect is fleeing or found,

armed or unarmed, intoxicated or sober, mentally unbalanced or sane, it is clearly established that

a reasonable police officer may not shoot the suspect unless the suspect poses a perceived threat

of serious physical harm to the officer or others. These factual distinctions between the cases do

not alter the certainty about the law itself.” Sample, 409 F.3d at 699.

       In short: there is, perhaps, a version of events in which it was reasonable for Myers and

Potratz to have shot at Graves. But where the question of qualified immunity depends on which

version of events one accepts, it is the jury’s province, not ours, to decide the truth. Sova v. City

of Mt. Pleasant, 142 F.3d 898, 903 (6th Cir. 1998). Taking the facts in the light most favorable to

Graves, Myers and Potratz applied lethal force against a suspect from whom they perceived no

serious physical threat. Those actions violate clearly established law.

   3. The District Court’s Determination that Hedger is Entitled to Qualified Immunity for
      His Use of Non-Lethal Force

       The final question is whether the district court erred in determining that Hedger was

entitled to qualified immunity for tasing Graves seven seconds after he was shot in the face.

       a. Clearly Established

       We have clearly established the straightforward proposition of law that it is objectively

“unreasonable to tase a nonresisting suspect.” Eldridge v. City of Warren, 533 F. App’x 529, 533

(6th Cir. 2013) (citing Hagans v. Franklin Cty. Sheriff’s Office, 695 F.3d 505, 509 (6th Cir.2012);

see also Rudlaff v. Gillispie, 791 F.3d 638, 642 (6th Cir. 2015) (“A simple dichotomy thus

emerges: When a suspect actively resists arrest, the police can use a taser (or a knee strike) to

subdue him; but when a suspect does not resist, or has stopped resisting, they cannot.”); Cockrell

v. City of Cincinnati, 468 F. App’x 491, 495–96 (6th Cir. 2012) (collecting cases). The dissent


                                                - 16 -
Case No. 18-2296, Graves v. Malone, et al.


suggests that this principle is defined at too high a level of generality. But, as the Supreme Court

has repeatedly explained, “general statements of the law are not inherently incapable of giving fair

and clear warning to officers.” Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018) (quoting White v.

Pauly, 137 S. Ct. 548, 552 (2017); see also United States v. Lanier, 520 U.S. 259, 271 (1997),

Anderson v. Creighton, 483 U.S. 635, 640 (1987). Here, our precedent provides a simple

decisional rule: every reasonable law enforcement officer in our circuit knows that to deploy a

taser against a non-resisting suspect is excessive. That the rule is straightforward makes it more

capable of giving fair and clear warning to officers, not less.

       It is also objectively unreasonable to use a taser against a suspect who previously resisted

arrest but was, at the time the taser was deployed, incapacitated. Landis v. Baker, 297 F. App’x

453, 464 (6th Cir. 2008). The dissent identifies a limited exception to this rule where the

uncontested facts establish that an officer deployed a taser against a suspect who was not resisting

at the moment, but had been resisting immediately prior, and—but for the use of a taser—was

expected to continue resisting in a manner that would have justified the later use of lethal force.

Russo v. City of Cincinnati, 953 F.2d 1036, 1045 (6th Cir. 1992). Under such circumstances, we

have concluded than an officer is entitled to qualified immunity because the actions “were intended

to avoid having to resort to lethal force.” Id. The record does not support the application of this

exception here for at least two reasons because lethal force had already been applied against

Graves—twice—at the time Hedger deployed his taser and it is a genuine dispute of material fact

whether it was reasonable to perceive Graves as posing a continued threat.

       b.      Constitutional Violation

       The question, then, is whether the facts viewed in a light most favorable to Graves establish

that he was not resisting arrest. The district court correctly held that the disputed question whether


                                                - 17 -
Case No. 18-2296, Graves v. Malone, et al.


Hedger ordered Graves to show his hands was “not material to the legal analysis[.]” (Opinion, R.

35, PageID 1825–26). This is so because—even if Hedger had ordered Graves to show his

hands—the failure to comply with that order does not constitute “active resistance” and therefore

is not a sufficient basis upon which to justify use of a taser. Eldridge v. City of Warren, 533 F.

App’x 529, 535 (6th Cir. 2013).

       Where the district court faltered in its analysis was its conclusion that use of the taser was

nevertheless reasonable because the threat from Graves, as a matter of law, had not been “clearly

abated.” (Opinion, R. 35, PageID 1825–26). In reaching this conclusion, the district court

emphasized that when Hedger saw Myers fall, “he thought Myers had been shot and that Plaintiff

had a gun.” (Id., PageID 1825). But it failed to note that, by the time Hedger tased Graves, Hedger

had confirmed that Myers had not, in fact, been shot. And we cannot conclude, based on the record

before us, that it was reasonable for Hedger to fire his taser at Graves because he was under the

mistaken belief that Graves had fired his weapon at Myers but missed. The dissent emphasizes

that Hedger heard Myers yell “Not hit. Not hit. Shots fired” (R. 30-15, PageID 1415), concluding

that Myers’s words “naturally give[] rise to the inference that someone had shot at Myers and

missed.” Not so: there is no record basis to conclude that Myers was not referring to the discharge

of his own weapon. And—even setting aside the impropriety of drawing such inferences against

Graves—it is undisputed that Hedger had seven seconds to survey the scene after the shots were

fired and mentally process that Myers was unharmed and that Graves had been shot in the face and

was nonresponsive, immobile, and not brandishing a gun. Hedger testified:

                   Q: And you have no doubt in your mind at this point in time he took a
                      bullet to the side, the right side of his face?
                   A: Oh, that was clear.
                   Q: Yeah, there is blood all over?
                   A: His face was hanging off.

                                               - 18 -
Case No. 18-2296, Graves v. Malone, et al.


                                                        ...
                   Q: So what do you do then?
                   A: I ordered to see his hands again.
                   Q: Okay. He was nonresponsive, right?
                   A: He hadn’t been responsive the whole time.

(Hedger Dep., R. 30-3, PageID 575). Indeed, Hedger conceded that he would likely have been in

shock had he sustained the injuries that Graves had just sustained. A reasonable jury could

therefore conclude that, whatever threat Graves had ever arguably posed to the officers, it had

abated during the seven-second span in which he was bloodied and nonresponsive. And if a jury

so-concluded, the law of this circuit clearly would prohibit Hedger’s use of a taser.

                                     III.    CONCLUSION

       For the foregoing reasons, we affirm the district court’s order dismissing the claims against

Sergeant Hedger for supervisory liability and for failure to protect against the use of force. We

reverse the district court’s order as to the individual liability claims against Sergeant Hedger,

Deputy Myers, and Deputy Potratz, and remand to the district court for further proceedings

consistent with this opinion.




                                               - 19 -
Case No. 18-2296, Graves v. Malone, et al.


       LARSEN, Circuit Judge, concurring in part and dissenting in part. In qualified immunity

cases, our ultimate inquiry is not whether the officers in question acted reasonably; it is instead

whether existing law established “beyond debate” that they acted unreasonably. City of Escondido

v. Emmons, 139 S. Ct. 500, 504 (2019) (per curiam) (quoting District of Columbia v. Wesby, 138 S.

Ct. 577, 581 (2018)). And although we must construe the facts in the light most favorable to

Graves, the objective reasonableness of the officers’ actions is “a pure question of law” that is for

the court to decide, not a jury. Scott v. Harris, 550 U.S. 372, 381 n.8 (2007). Applying these

principles, I agree with the majority that Hedger is entitled to qualified immunity for Graves’

claims that he is liable for supervising an unconstitutional use of force and failure to protect.

       I disagree, however, with the majority opinion’s denial of qualified immunity to the three

officers for their uses of force. Even under the version of the facts most favorable to Graves, it is

clear that Myers and Potratz perceived that Graves was brandishing a dangerous weapon when he

was only six to eight feet away from Myers. No existing precedent establishes that the use of lethal

force under these circumstances is excessive; they are therefore entitled to qualified immunity.

Hedger is also entitled to qualified immunity for his use of a taser. In his case, not only is there

no controlling authority that “squarely governs the specific facts at issue,” Emmons, 139 S. Ct. at

503, but binding circuit precedent affirmatively establishes that an officer who uses a taser—and

even lethal force—in analogous circumstances is entitled to qualified immunity. I therefore join

Part II.1 of the majority opinion and respectfully dissent from Parts II.2 and II.3.

                                                  I.

       Qualified “immunity protects all but the plainly incompetent or those who knowingly

violate the law.” Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (quoting White v. Pauly, 137 S.

Ct. 548, 551 (2017) (per curiam)). It “attaches when an official’s conduct does not violate clearly



                                                - 20 -
Case No. 18-2296, Graves v. Malone, et al.


established statutory or constitutional rights of which a reasonable person would have known.”

Emmons, 139 S. Ct. at 503 (quoting Kisela, 138 S. Ct. at 1152). “An officer ‘cannot be said to

have violated a clearly established right unless the right’s contours were sufficiently definite that

any reasonable official in the defendant’s shoes would have understood that he was violating it.’”

Kisela, 138 S. Ct. at 1153 (quoting Plumhoff v. Rickard, 572 U.S. 765, 778–79 (2014)).

       Defining clearly established rights with specificity “is particularly important in excessive

force cases,” since “the result depends very much on the facts of each case.” Emmons, 139 S. Ct.

at 503 (quoting Kisela, 138 S. Ct. at 1153). “[G]eneral rules” cannot provide officers with

sufficiently clear warning “outside an ‘obvious case.’” Kisela, 138 S. Ct. at 1153 (quoting White,
137 S. Ct. at 552); see also Wesby, 138 S. Ct. at 590 (noting that such “obvious case[s]” are “rare”).

Instead, “police officers are entitled to qualified immunity unless existing precedent squarely

governs the specific facts at issue.” Emmons, 139 S. Ct. at 503 (quoting Kisela, 138 S. Ct. at 1153).

Existing precedent cannot squarely govern unless there is “controlling authority” or “a robust

‘consensus of cases of persuasive authority’” addressing the question. Ashcroft v. al-Kidd,

563 U.S. 731, 742 (2011) (quoting Wilson v. Layne, 526 U.S. 603, 617 (1999)); accord Latits v.

Phillips, 878 F.3d 541, 552 (6th Cir. 2017).

       Because this case arises on summary judgment, we must “construe all of the facts in the

record ‘in the light most favorable’ to” Graves as the nonmoving party. Schreiber v. Moe, 596
F.3d 323, 332 (6th Cir. 2010) (quoting Champion v. Outlook Nashville, Inc., 380 F.3d 893, 901

(6th Cir. 2004)). “Once we have done so,” however, “‘the question whether [the officers’] actions

were objectively unreasonable is a pure question of law’” that is for us, not a jury, to decide. Id.

(quoting Chappell v. City of Cleveland, 585 F.3d 901, 909 (6th Cir.2009)). Moreover, because

this is a matter of qualified immunity, our ultimate inquiry is not whether the officers’ perceptions



                                                - 21 -
Case No. 18-2296, Graves v. Malone, et al.


and actions were reasonable but whether it is “beyond debate” that they were reasonable. See

Emmons, 139 S. Ct. at 504 (quoting Wesby, 138 S. Ct. at 581).

                                                     II.

        The majority does not claim that Myers and Potratz would have violated a clearly

established right if they had reason to believe that Graves was holding a gun, knife, or other

dangerous weapon when they fired at him. Nor could it—if the officers had reason to believe that

Graves was holding a dangerous weapon, they are surely entitled to qualified immunity. The

majority instead claims that, under the interpretation of the facts most favorable to Graves, all

reasonable officers in Myers’ and Potratz’s position would have known that the object in Graves’

hand was harmless. The record, however, just does not bear this conclusion out.

        Myers. Seconds after the shooting took place, Myers told his fellow officers, “He had a

gun whatever it was.” Police Video Transcript, R. 30-15, PageID 1416. While Hedger was still

searching Graves for the object that was in his hand, Myers reiterated, “It’s a small handgun, right

hand.” Id. at PageID 1417. After Graves had been secured and Hedger confirmed that the object

was a knife handle, Myers said, “Black is what I saw, black and coming right at me. . . . I could

have swore it was just a little like a Derringer almost. What it came across as.” Id. at PageID

1419–20. Myers reiterated that he had believed the object in Graves’ hand was a gun at his

deposition testimony. He testified, “From behind his back [Graves] came at me with a—what

I perceived as a handgun, it was black handled with silver glint to the front of it.” Myers Dep.,

R. 30-10, PageID 1258; accord id. at PageID 1261 (“He took his right hand from behind his back

and raised a black handled metal object with metal towards the front of it at me as if he was pointing

a pistol directly at my head. . . . I believed it was a gun, yes, sir. . . . I believed it was a gun, sir.”).




                                                   - 22 -
Case No. 18-2296, Graves v. Malone, et al.


       The majority offers three reasons why a jury might not credit Myers’ statements: “the

object in Graves’s hand was not a gun,” the object “bore little likeness to a gun,” and “Myers

himself testified that he had no reason to believe the object was a gun.” Maj. Op. at 12. None of

these reasons withstands scrutiny.

       The majority’s third claim is plainly not true. Myers testified that he believed the object in

Graves’ hand was a gun and explained his reason for this belief: it looked like a gun in that it

appeared to be “a black handled metal object with metal towards the front of it.” The majority

relies on an earlier statement in Myers’ deposition where Graves’ attorney asked Myers, “And you

had no reason to believe he had a gun?” Myers responded, “I had no knowledge that he had one,

that’s correct.” Myers Dep., R. 30-10, PageID 1257. Myers made this statement in the context of

a series of questions about his intent in approaching the bathroom and moving a chair that

obstructed his path in the hallway. Myers had not yet discussed the object in Graves’ hand or what

he perceived it to be. Instead Myers was testifying that at the time he approached the bathroom,

but before he saw the object in Graves’ hand, he had no reason to believe Graves had a gun:

       Q.      And it was your intent to talk him out?
       A.      That is correct.
       Q.      Negotiate him out of there?
       A.      Yes, sir.
       Q.      And I take it to be safe—you were concerned he might have a weapon?
       A.      Yes, sir.
       Q.      You had heard about a knife?
       A.      Yes, sir.
       Q.      So you were concerned he might have a knife?
       A.      I was concerned he might have a weapon, yes, sir.
       Q.      Okay. You hadn’t heard anything about guns?
       A.      That’s correct.
       Q.      Okay. And you had no reason to believe he had a gun?

                                               - 23 -
Case No. 18-2296, Graves v. Malone, et al.


       A.      I had no knowledge that he had one. That’s correct.
       ...
       Q.      And you fall. . . . And then as you fell what happened next?
       A.      From behind his back he came at me with a—what I perceived as a handgun,
               it was black handled with silver glint to the front of it.
Id. at PageID 1256–58. Myers therefore never contradicted his own statements that he believed

Graves was holding a gun.

       That the object in Graves’ hand was not in fact a gun cannot on its own be a sufficient basis

for a jury to conclude that Myers did not believe Graves had a gun or for the court to conclude that

Myers was clearly unreasonable for believing Graves had a gun. If that were so, we would have

to deny qualified immunity in every case in which police officers used lethal force against a suspect

who turned out to be unarmed. That would be contrary to our caselaw. See, e.g., Mullins v.

Cyranek, 805 F.3d 760, 768–69 (6th Cir. 2015); Pollard v. City of Columbus, 780 F.3d 395, 403

(6th Cir. 2015). Instead, Myers is entitled to qualified immunity if it is at least debatable that he

“had probable cause to believe [Graves] posed a serious threat.” Pollard, 780 F.3d at 403.

       That leaves the majority’s contention that the object in Graves’ hand “bore little likeness

to a gun.” What object does the majority have in mind when it makes this claim? Does it mean

the bladeless handle of the knife Graves used to stab his grandmother or the comb Graves claimed

to be holding? Although the majority is not explicit, the factual record and proceedings below

make clear that the object can only be the knife handle. Graves admitted before the district court

that the object in his hand was “the black plastic broken handle of the knife whose blade his

grandmother had broken off.” Response to Motion for Summary Judgment, R. 30, PageID 454.

He expressly stated that this point was “not disputed.” Id.

       Despite this concession, the majority nevertheless finds that the “record is not clear as to

what the item was.” Maj. Op. at 5. But even if we were to overlook Graves’ express concession

                                                - 24 -
Case No. 18-2296, Graves v. Malone, et al.


of this point, no genuine dispute of fact exists. Although Graves believed that he was holding a

comb, it is undisputed that he was hallucinating at the time, and as Graves’ counsel admitted at

oral argument, the only object found in the bathtub was the knife handle. Since Graves’ testimony

“is blatantly contradicted by the record, so that no reasonable jury could believe it,” we “should

not adopt that version of the facts for purposes of ruling on a motion for summary judgment.”

Scott, 550 U.S. at 380.

       A photograph of the knife handle is in the record. R. 30-25, PageID 1785. The photo

reveals that the knife handle is black with metal rivets of a silver color along the side. Id. The

physical evidence thus provides no basis for a reasonable jury to disbelieve Myers’ testimony that

he saw Graves lift up a black-handled object with a silver glint and that he inferred from this

perception that the object was a gun. See Chappell, 585 F.3d at 910 (accepting as true at the

summary judgment stage officers’ testimony as to their perceptions and subjective beliefs because

the testimony was not “refuted by physical or circumstantial evidence” or “disputed by contrary

testimony”).

       Whether it was reasonable for Myers to make this inference is of course a “pure question

of law,” not a jury question. Scott, 550 U.S. at 381 n.8; Schreiber, 596 F.3d at 332. The majority

concludes that it is beyond debate that Myers’ inference was unreasonable because the object in

Graves’ hand bore little resemblance to a gun and because, on the view of the facts most favorable

to Graves, Myers was standing upright from six to eight feet away with “a clear line of sight to the

object” when he fired. Maj. Op. at 13. I do not see how the majority can arrive at this conclusion.

Even if he were standing upright with a clear line of sight, Myers still had only a fraction of a

second to determine whether the black object with a silver metallic glint that Graves had suddenly

lifted into the air was a gun. A bladeless knife handle is an unusual object; it is not the sort of



                                               - 25 -
Case No. 18-2296, Graves v. Malone, et al.


thing that can easily be recognized in an instant when it suddenly and unexpectedly comes into

view. And if the knife handle had actually been a gun, an extra moment’s hesitation could have

been lethal. I am certainly not in a position to say that Myers’ inference in the heat of the moment

was unreasonable, let alone that every reasonable officer in Myers’ position would have known

the object was not a gun. But that is the standard the law requires to deny Myers qualified

immunity. Wesby, 138 S. Ct. at 590.

       Our precedents have repeatedly warned that “[t]he ‘reasonableness’ of a particular use of

force must be judged from the perspective of a reasonable officer on the scene, rather than with

the 20/20 vision of hindsight.” Graham v. Connor, 490 U.S. 386, 396 (1989). “What constitutes

‘reasonable’ action may seem quite different to someone facing a possible assailant than to

someone analyzing the question at leisure.” Boyd v. Baeppler, 215 F.3d 594, 602 (6th Cir. 2000)

(quoting Smith v. Freland, 954 F.2d 343, 347 (6th Cir. 1992)). We must not substitute our “own

personal notions—about what might have been, could have been, or should have been—in a

‘sanitized world of . . . imagination’ quite unlike the dangerous and complex world where [Myers

was] required to make an instantaneous decision.” Chappell, 585 F.3d at 912 (first alteration in

original) (quoting Boyd, 215 F.3d at 602). “Rather, we must adopt a ‘built-in measure of deference

to the officer’s on-the-spot judgment about the level of force necessary in light of the

circumstances of the particular case.’” Mullins, 805 F.3d at 766 (quoting Burchett v. Kiefer,

310 F.3d 937, 944 (6th Cir. 2002)). If the majority’s conclusion that it was clearly unreasonable

for Myers to believe that Graves had a gun because he should have been able to see better is not

an improper substitution of hindsight for an officer’s on-the-spot judgment, what is?

       The majority identifies no case where we have held, on similar facts, that an officer’s belief

that a suspect was holding a gun was unreasonable. This is no surprise, because we have never



                                               - 26 -
Case No. 18-2296, Graves v. Malone, et al.


expected officers to adhere to such an exacting standard for distinguishing guns from objects that

merely look like guns within a fraction of a second. Instead, we have held, for instance, that

officers had probable cause to believe that a suspect was holding a gun when he merely “clasped

his hands in a shooting posture.” Pollard, 780 F.3d at 400. If an officer on the scene can have

probable cause to perceive a threat when a suspect’s bare hands are clasped together as if they

were a gun, he surely has probable cause when a suspect suddenly pulls out a black-handled object

with a silver metal glint. Accordingly, even construing the facts in the light most favorable to

Graves, it is “at least arguable,” Reichle v. Howards, 566 U.S. 658, 669 (2012), that an officer in

Myers’ position would have reason to believe that Graves posed an imminent threat to his life and

safety. I would therefore hold that he is entitled to qualified immunity.

        Potratz. In the immediate aftermath of the shooting, Potratz told the other officers that he

believed Graves was holding a gun. Police Video Transcript, R. 30-15, PageID 1416, 1419. He

also said to Myers, “I—he was coming right at you, I had to shoot him. He was coming right at

you.” Id. at PageID 1420. At his deposition, however, Potratz testified that at the moment he fired

his weapon he did not “think [Graves] had a gun.” Potratz Dep., R. 30-8, PageID 1033. Instead,

he stated that “[a]t the time with the item that he was coming up with, it appeared to be a knife to

me.” Id. In response to follow-up questions, he repeated that he believed the object in Graves’

hand to be “a weapon” without specifying further. Id. at PageID 1039. Potratz further testified

that he shot Graves because “I thought he was going to injure my partner [Myers].” Id. at PageID

1038.

        Potratz clearly contradicted himself on the point of whether he believed Graves was

holding a gun; thus, a reasonable jury could certainly conclude that Potratz did not believe that

Graves had a gun. Potratz nevertheless consistently stated that he believed Graves was holding a



                                               - 27 -
Case No. 18-2296, Graves v. Malone, et al.


weapon of some kind that posed a threat to Myers and that he fired at Graves to protect Myers.

There is no basis in the record for a jury to conclude that Potratz could see that the object in Graves’

hand was harmless, and it would be pure speculation to conclude that Potratz knew that Graves

was holding a bladeless knife handle. Construing the facts in the light most favorable to Graves,

we must assume that Potratz either believed the object in Graves’ hand was only a knife or believed

the object was a weapon of some kind without having a good sense of what exactly the object was,

and we must assume that Potratz believed that, whatever weapon he had, Graves posed a serious

threat to Myers’ safety.

        The majority concludes that a jury could find that Potratz did not believe that Graves had

anything genuinely dangerous in his hand. This is so, according to the majority, for two reasons.

First, the majority claims, Potratz admitted that at the moment he fired his gun he did not believe

the object in Graves’ hand was a knife. Indeed, he only believed the object to have been a knife

in hindsight, because someone had told him about the knife handle found in the tub after the fact.

Second, the majority believes Potratz suggested in his deposition that he would have shot Graves

even if Graves had “been holding any object at all.” Maj. Op. at 13. As was the case with Myers,

these findings stem from a misreading of Potratz’s deposition testimony. For its first point, the

majority relies on a portion of the deposition where Potratz was asked, “My question is did you

see a knife with a blade, yes or no?” Potratz responded, “No.” Potratz Dep., R. 30-8, PageID

1033. The majority overlooks, however, that in context Potratz was testifying that even though he

perceived the object in Graves’ hand to be a knife, the object was not in fact a knife:

        Q.      Okay. Did you see a knife?
        A.      Yes.
        Q.      Did you see a blade of a knife—strike that. Did you see a knife with a
                blade?



                                                 - 28 -
Case No. 18-2296, Graves v. Malone, et al.


       A.      At the time with the item that he was coming up with, it appeared to be a
               knife to me.
       Q.      I didn’t ask what you what it appeared at the time. Did you see a knife?
       MR. FIELD [Potratz’s attorney]:        He just testified to what he saw.
       MR. PALMER [Graves’ attorney]:         He testified to what he saw but he didn’t
                                              answer my question.
       BY MR. PALMER:
       Q.      My question is did you see a knife with a blade, yes or no?
       A.      No.
Id. Similarly, Potratz never testified that he only believed the object in Graves’ hand was a knife

after the fact. In the above-quoted passage, he testified that he believed the object was a knife at

the time he fired. He was later asked why he had come to believe, by the time of his deposition,

that the object was a bladeless knife handle. Potratz responded that he was told after the fact:

       Q.      Okay. And the only reason you believe it’s a knife handle was because
               someone told you they found these knife handles around, correct?
       A.      Sitting here today?
       Q.      Yeah.
       A.      Fair to say.
Id. at PageID 1044. There is therefore no basis in the record for concluding that Potratz could see

that the object in Graves’ hand was not a knife at the moment that he fired.

       As to the majority’s second point, Potratz testified that he did not think it was fair to say

that he had shot an unarmed man. See id. at 1045 (“Q. Okay. You know as we sit here today that

you shot an individual who didn’t have a weapon in his hand and you shot him in the face; that’s

a fair statement, correct? A. No, because anything could be a weapon.”). But Potratz never claims

that he would have still shot Graves if he had known that the object was just the bladeless handle

of a knife, let alone “any object at all.” The majority’s conclusion only follows if we can attribute

to Potratz the premise that it is always acceptable to shoot a suspect who has any weapon, but

Potratz never made a statement of that sort. In any event, our inquiry is not whether Potratz would

                                               - 29 -
Case No. 18-2296, Graves v. Malone, et al.


have acted unreasonably if he had perceived something different, but whether he in fact acted

unreasonably in light of what he actually perceived.

       We have never held that an officer must identify the kind of weapon a suspect is

brandishing with specificity before he can have probable cause to conclude that the suspect poses

an immediate, serious threat to others. Instead we look to “the totality of the circumstances” to

see whether an officer’s use of force was reasonable—or at least debatably reasonable. Reich v.

City of Elizabethtown, 945 F.3d 968, 978 (6th Cir. 2019). It is undisputed that Graves had stabbed

his grandmother in the head not forty minutes prior and that Potratz could not see Graves’ hands

until he suddenly lifted the knife handle into the air. It is also undisputed, although the majority

makes no mention of it, that Graves brandished the knife handle in a threatening manner. Graves

himself testified that he lifted up the knife handle (which he believed to be a comb) in order “to

scare” the officers. Graves Dep., R. 30-24, PageID 1743. Graves also agreed that he “point[ed]

the comb at them like it was a knife.” Id. at PageID 1754. Myers was only six to eight feet away

from Graves. Under these circumstances, it was at least arguably reasonable for Potratz to

conclude that Graves was brandishing a dangerous weapon that he could use to strike and harm

Myers, even if he could not identify with precision what kind of weapon Graves appeared to be

holding.

       As with Myers, the majority identifies no case where we have similarly second-guessed

the reasonableness of an officer’s belief that a suspect was brandishing a dangerous weapon.

Although the majority relies on Sample v. Bailey, that case is inapposite because there the

plaintiff’s “hands were visible and empty.” 409 F.3d 689, 697 (6th Cir. 2005). The plaintiff in

Bailey never brandished any object in an effort to scare off the officers who eventually shot him.
Id.



                                               - 30 -
Case No. 18-2296, Graves v. Malone, et al.


       Because it is at least debatable that Potratz had reason to believe Graves was brandishing

a dangerous weapon, he is entitled to qualified immunity. Myers was only six to eight feet away

from Graves at the moment Graves sought to scare the officers off by lifting up the knife handle.

Even though Graves would have had to get up out of the bathtub to reach Myers, it would not

violate clearly established law for Potratz to conclude that Graves posed an imminent threat to

Myers’ safety. “There is no rule that officers must wait until a suspect is literally within striking

range, risking their own and others’ lives, before resorting to deadly force.” Reich, 945 F.3d at

982. We have upheld qualified immunity for officers who used lethal force against knife-wielding

suspects who were either much farther away or impeded by a more significant obstacle. See id. at

981 (suspect twenty-five to thirty-six feet away); Stevens-Rucker v. City of Columbus, 739 F.

App’x 834, 837, 841–42 (6th Cir. 2018) (suspect six to eight feet away with a fence between the

officer and the suspect). Accordingly, I would hold that Potratz is entitled to qualified immunity

as well.

                                                III.

       Hedger’s use of a taser is not a close question. The majority fails to appreciate the level of

danger that a reasonable officer in Hedger’s position could have perceived. It then defines the

clearly established rights at issue too abstractly and improperly applies 20/20 hindsight to Hedger’s

decisionmaking. This leads to an outcome contrary to binding circuit precedent.

       Hedger could not see Graves at the moment of the shooting or in the few seconds

immediately preceding it because he was standing in the hallway two feet behind Myers. He saw

Myers fall and initially believed that Myers had been shot. Myers then shouted, “Not hit. Not hit.

Shots fired.” Police Video Transcript, R. 30-15, PageID 1415. As the majority notes, Myers’

statement that he was “not hit” made clear that he had not been harmed, but as Graves’ counsel



                                               - 31 -
Case No. 18-2296, Graves v. Malone, et al.


admitted at oral argument, the statement naturally gives rise to the inference that someone had shot

at Myers and missed. Thus, although he knew that Myers was unharmed, Hedger still had reason

to believe that Graves had a gun and had fired it. Considering the Graham factors, Hedger

reasonably could have believed that Graves (1) had attempted homicide, (2) posed an imminent

threat to the lives of the officers under Hedger’s command, and (3) was resisting arrest with lethal

force. See 490 U.S. at 396. Use of a taser would undoubtedly be proportionate under these

circumstances.

       The majority asserts that we ought not to take into account the inference Hedger could

naturally make from Myers’ statement that he was not hit because “there is no record basis to

conclude that Myers was not referring to the discharge of his own weapon.” Maj. Op. at 18. But

what Myers subjectively sought to communicate is irrelevant to our inquiry. The question we must

answer is whether it would be reasonable for an officer in Hedger’s position to infer that Graves

had shot at Myers. Again, “[t]he reasonableness of officer conduct in excessive-force cases is a

question for the court,” McKenna v. Edgell, 617 F.3d 432, 441 (6th Cir. 2010), that in the qualified-

immunity context requires us to defer to the officer’s decision unless it is beyond debate that the

decision was unreasonable. It is not a question for the jury that we must construe in the light most

favorable to Graves.

       Once Hedger turned into the bathroom and saw that Graves’ face had been injured, the

question becomes whether it is beyond debate that any reasonable officer in Hedger’s position

would have realized that his initial belief that Graves had a gun was mistaken or that any threat

from Graves had abated. Hedger knew Graves had been shot when he saw him, but this fact does

not negate probable cause to believe Graves had a gun. There were multiple gunshots, and it is

entirely plausible that if Graves had fired, Potratz, who was covering Graves with a rifle, would



                                               - 32 -
Case No. 18-2296, Graves v. Malone, et al.


fire in return. Moreover, Myers’ statement—“Not hit. Not hit. Shots fired.”—which Hedger had

just a few seconds to process, reasonably implied that Myers had been the target. According to

Hedger’s testimony, he could not see Graves’ hands and was not able to confirm that there was no

gun until he got very close to the bathtub, after tasering Graves. A reasonable officer in his position

could therefore still believe that Graves had a gun, and was capable of firing it, even after seeing

his maimed face. Even if some reasonable officers in Hedger’s situation might have believed

otherwise, officers “will not be liable for mere mistakes in judgment.” Butz v. Economou, 438 U.S.
478, 507 (1978).

         It is not clear that a suspect who possesses a firearm poses no threat just because he has

been seriously wounded. And, in any event, our precedent has granted qualified immunity to an

officer who used a taser in similar circumstances. In Russo v. City of Cincinnati, officers shot a

suspect who had come toward them with a knife several times. 953 F.2d 1036, 1040 (6th Cir.

1992). The suspect fell down six or seven steps, id., and then an officer tasered him “while he lay

at the bottom of the stairwell,” id. at 1045. We held that the officer was entitled to qualified

immunity even though “at this point [the suspect] posed no immediate threat to the officers.” Id.

Just a few seconds earlier, the suspect had posed an imminent threat to the safety of the officers,

and the officer’s use of his taser was “intended to avoid having to resort to lethal force.” Id.

Hedger likewise used his taser with the intention of subduing Graves without the use of lethal

force. Hedger is, if anything, more clearly entitled to qualified immunity than the officer in Russo.

The suspect in Russo was clearly armed only with a knife, whereas Hedger had reason to believe

Graves was armed with a gun. And Hedger only tasered Graves once, but the officer in Russo

tasered the suspect multiple times. Id. Hedger is therefore entitled to qualified immunity under

Russo.



                                                - 33 -
Case No. 18-2296, Graves v. Malone, et al.


       Russo holds that an officer is entitled to qualified immunity when he uses nonlethal force

in an effort to deescalate a situation where seconds prior he reasonably believed a suspect posed a

lethal threat, even if, in hindsight, the suspect no longer posed a threat. The majority reads Russo

to apply only where “but for the use of a taser,” a suspect would be “expected to continue resisting

in a manner that would have justified the later use of lethal force.” Maj. Op. at 17. But the majority

fails to identify any respect in which the officer in Russo had more reason to believe that there was

a continuing threat than Hedger did. The majority identifies one fact that supposedly distinguishes

the present case from Russo—“lethal force had already been applied against Graves—twice—at

the time Hedger deployed his taser.” Id. But this is also true of Russo; at the moment he was

tasered, the suspect in Russo had already been shot “several times” and had fallen down a flight of

stairs. 953 F.2d at 1040. Even as the majority reads the case, Russo establishes that Hedger is

entitled to qualified immunity.

       Furthermore, we have held that officers who used even lethal force under similar

circumstances were entitled to qualified immunity. As shown above, when Hedger heard the

gunshots, he had reason to believe that Graves posed an imminent, mortal threat to the officers

under his command, which would have made the use of lethal force in response proportionate.

Since we do not judge officers’ actions “with the 20/20 vision of hindsight,” Graham, 490 U.S. at

396, that justification for lethal force did not disappear in the moments between when Hedger

heard the gunshots and when he tasered Graves. We have held that “[w]ithin a few seconds of

reasonably perceiving a sufficient danger, officers may use deadly force even if in hindsight the

facts show that the persons threatened could have escaped unharmed.” Untalan v. City of Lorain,

430 F.3d 312, 315 (6th Cir. 2005); see, e.g., Rush v. City of Lansing, 644 F. App’x 415, 423 (6th

Cir. 2016) (upholding qualified immunity where an officer shot a knife-wielding suspect in the



                                                - 34 -
Case No. 18-2296, Graves v. Malone, et al.


stomach, the suspect slumped backward, and the officer shot her in the head a few seconds later);

Mullins, 805 F.3d at 763–64 (upholding qualified immunity where an officer threw an armed

suspect to the ground, the suspect threw his gun over the officer’s shoulder, and the officer shot

the suspect twice within five seconds); Untalan, 430 F.3d at 315 (upholding qualified immunity

where a suspect was shot after dropping a knife “a few seconds” prior). It follows a fortiori that

Hedger’s use of nonlethal force seven seconds after he heard gunshots was not excessive under

clearly established law. The majority does not even attempt to grapple with these precedents.

        The majority reaches a contrary conclusion only by “defin[ing] clearly established law at

a high level of generality,” which the Supreme Court “has repeatedly told courts . . . not to” do.

Emmons, 139 S. Ct. at 503 (quoting Kisela, 138 S. Ct. at 1152). The majority cites caselaw for the

proposition that an officer may not taser an unresisting suspect or a suspect who, although formerly

resisting arrest, is now incapacitated. But the majority makes no effort to analogize Hedger’s use

of a taser to the facts of any prior precedent. “That is a problem” because, outside of “the rare

obvious case,” we must “identify a case where an officer acting under similar circumstances was

held to have violated the Fourth Amendment.” Id. at 504.

        The majority protests that “every reasonable law enforcement officer in our circuit knows

that to deploy a taser against a non-resisting suspect is excessive,” Maj. Op. at 17, but that is simply

begging the question. In many cases, whether a suspect qualifies as “non-resisting” will not be

obvious, hence the need to find a case establishing “the violative nature of [the] particular

conduct” at issue. Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (per curiam) (quoting al-Kidd,
563 U.S. at 742). Here, Hedger on the one hand could see that Graves had been shot and was

seriously injured and possibly in shock. On the other hand, he also had reason to believe that

Graves had shot at Myers just a few seconds prior, still had a gun on his person, and was possibly



                                                 - 35 -
Case No. 18-2296, Graves v. Malone, et al.


still capable of firing it. Whether, under such circumstances, Graves qualified as no longer

resisting is at least debatable, so in the absence of a case finding a constitutional violation under

similar circumstances, Hedger must be granted qualified immunity.

       None of the cases on which the majority relies squarely governs the facts of Hedger’s use

of a taser. In Landis v. Baker, an unpublished case that cannot on its own clearly establish law, an

unarmed suspect grabbed an officer by the throat. 297 F. App’x 453, 456 (6th Cir. 2008). Upon

being pepper-sprayed and struck with a baton, the suspect, who was mentally disturbed, walked

off into the woods. Id. The two officers who had originally encountered the suspect called for

backup. Id. Several minutes went by, and another officer arrived at the scene. Id. The officers

found the suspect standing in a “water hole” and staring blankly. Id. The suspect did not respond

to the officers’ orders, and—when he did not comply—the officers converged on him, beat him

ten times with a baton, knocked him over, and then tasered him five times over the course of a

minute and thirty-seven seconds while he lay face down in the water. Id. at 457. The suspect

ultimately drowned. Id. at 458.

       These facts simply do not look like the tasering of Graves. Although the suspect in Landis

had previously resisted arrest, several minutes had passed, and the officers had time to form a new

plan and regroup. They knew the suspect was not visibly armed and that they had him surrounded;

they did not have to make a split-second decision about whether the suspect’s prior threat (choking

an officer) had abated; it plainly had. Hedger, on the other hand, had no time to step back and

consider whether the threat had abated. The specific principle that we do not second guess officers’

nonlethal use of force when they had reasonably perceived a threat a few seconds prior must prevail

over the general principle that an officer may not taser a non-resisting suspect. Additionally,

Hedger only tasered Graves for one five-second charge, the amount of time he needed to get from



                                               - 36 -
Case No. 18-2296, Graves v. Malone, et al.


the bathroom doorway to Graves. By contrast, the officers in Landis tasered the suspect many

times in rapid succession while the suspect lay in a position where tasering could likely—and

did—lead to death.

        The remaining precedents the majority cites are not even remotely analogous. Eldridge v.

City of Warren involved the tasering of an unarmed man suspected of driving under the influence

after he refused to step out of his car but did not otherwise resist. 533 F. App’x 529, 530–31 (6th

Cir. 2013). And neither Cockrell v. City of Cincinnati, 468 F. App’x 491, 498 (6th Cir. 2012), nor

Rudlaff v. Gillepsie, 791 F.3d 638, 643 (6th Cir. 2015), held that an officer had violated a

constitutional right. Clearly, none of these cases would have given Hedger fair notice of how

much force he could have constitutionally used when he reasonably believed that Graves had shot

at one of his fellow officers.

        Our precedents show that Hedger’s use of the taser did not violate a clearly established

constitutional right. Accordingly, I would hold that Hedger is entitled to qualified immunity.

                                                   ***

        I would AFFIRM the district court’s grant of summary judgment to the officers in its

entirety. I therefore join Part II.1 of the majority opinion and respectfully dissent from Parts II.2

and II.3.




                                               - 37 -